Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-2, 5, 7, 13-16, 20, 22, 27-28, 32-33, 36-50, 52-54 are currently pending in the instant application. 
In response to a final rejection of 3/2/2021, applicants on 4/30/2021   amended claims 1 and claim 54. Claims 13-16, 20, 22, 27-28, 36-50 and 52-53 are withdrawn. Claims 1-2, 5, 7, 32-33 and 54  are for examination. 

A request for continued examination  after the final rejection under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) submitted filed on 05/27/2020 is considered.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6//2/2021   in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 




Claim Rejections - 35 USC § 103(a)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

 Claims 1-2, 5, 7, 32-33 and claim 54   are  rejected under 35 U.S.C. 103 as being obvious over US 20140234926 (‘926) in view of  view of US 20160002672 (‘672) and US 20120164711 (‘711) and US 20150037860 (‘860) and US20150140640 (‘640)
Art  ‘926 discloses genetically engineer bacterial  expressing heterologous nucleic acid encoding at least two polypeptides having acetyl-CoA acetyltransferase, 3-hydroxy-3-methylglutaryl-CoA (HMG-CoA) reductase, and 3-hydroxy-3-methylglutaryl-CoA (HMG-CoA) synthase activities, wherein the heterologous nucleic acids are isoprene (Fig. 6 and [0022], lines 1-3 and 6-7, ‘926). 
926  especially discloses said genetically engineer bacterial  expressing heterologous nucleic acid comprise coding regions of mvaE and mvaS ( see claim 15).
 ‘926 disclose  in     page 99 disclose :
“mvaE coding region (SEQ ID NO:7), encoding acetyl-CoA acetyltransferase,  3-hydroxy-3- methylglutaryl-CoA (HMG-CoA) reductase SEQ ID NO:8), and mvaS coding region (SEQ ID NO:9), encoding HMG-CoA synthase (SEQ ID NO: 10), both from Enterococcus faecalis were cloned as an operon under the control of the Pfdx promoter”. 

Next, ‘926 teaches the  amino acid sequence SEQ ID NO:8 (MvaE) which has 100 % sequence identity to instant claim 1’s SEQ ID NO:1 ; the AACT enzyme of instant application and see sequence alignment  below wherein gene MvaE encoding  AACT  acetyl-CoA acetyltransferase . 

Sequence alignment   of SEQ ID NO: 1 of instant  application
US-14-091-449-8

  Query Match             100.0%;  Score 3963;  DB 13;  Length 803;
  Best Local Similarity   100.0%;  
  Matches  803;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKTVVIIDALRTPIGKYKGSLSQVSAVDLGTHVTTQLLKRHSTISEEIDQVIFGNVLQAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKTVVIIDALRTPIGKYKGSLSQVSAVDLGTHVTTQLLKRHSTISEEIDQVIFGNVLQAG 60

Qy         61 NGQNPARQIAINSGLSHEIPAMTVNEVCGSGMKAVILAKQLIQLGEAEVLIAGGIENMSQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NGQNPARQIAINSGLSHEIPAMTVNEVCGSGMKAVILAKQLIQLGEAEVLIAGGIENMSQ 120

Qy        121 APKLQRFNYETESYDAPFSSMMYDGLTDAFSGQAMGLTAENVAEKYHVTREEQDQFSVHS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 APKLQRFNYETESYDAPFSSMMYDGLTDAFSGQAMGLTAENVAEKYHVTREEQDQFSVHS 180

Qy        181 QLKAAQAQAEGIFADEIAPLEVSGTLVEKDEGIRPNSSVEKLGTLKTVFKEDGTVTAGNA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QLKAAQAQAEGIFADEIAPLEVSGTLVEKDEGIRPNSSVEKLGTLKTVFKEDGTVTAGNA 240

Qy        241 STINDGASALIIASQEYAEAHGLPYLAIIRDSVEVGIDPAYMGISPIKAIQKLLARNQLT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 STINDGASALIIASQEYAEAHGLPYLAIIRDSVEVGIDPAYMGISPIKAIQKLLARNQLT 300

Qy        301 TEEIDLYEINEAFAATSIVVQRELALPEEKVNIYGGGISLGHAIGATGARLLTSLSYQLN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TEEIDLYEINEAFAATSIVVQRELALPEEKVNIYGGGISLGHAIGATGARLLTSLSYQLN 360

Qy        361 QKEKKYGVASLCIGGGLGLAMLLERPQQKKNSRFYQMSPEERLASLLNEGQISADTKKEF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QKEKKYGVASLCIGGGLGLAMLLERPQQKKNSRFYQMSPEERLASLLNEGQISADTKKEF 420

Qy        421 ENTALSSQIANHMIENQISETEVPMGVGLHLTVDETDYLVPMATEEPSVIAALSNGAKIA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ENTALSSQIANHMIENQISETEVPMGVGLHLTVDETDYLVPMATEEPSVIAALSNGAKIA 480

Qy        481 QGFKTVNQQRLMRGQIVFYDVADPESLIDKLQVREAEVFQQAELSYPSIVKRGGGLRDLQ 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 QGFKTVNQQRLMRGQIVFYDVADPESLIDKLQVREAEVFQQAELSYPSIVKRGGGLRDLQ 540

Qy        541 YRTFDESFVSVDFLVDVKDAMGANIVNAMLEGVAELFREWFAEQKILFSILSNYATESVV 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 YRTFDESFVSVDFLVDVKDAMGANIVNAMLEGVAELFREWFAEQKILFSILSNYATESVV 600

Qy        601 TMKTAIPVSRLSKGSNGREIAEKIVLASRYASLDPYRAVTHNKGIMNGIEAVVLATGNDT 660

Db        601 TMKTAIPVSRLSKGSNGREIAEKIVLASRYASLDPYRAVTHNKGIMNGIEAVVLATGNDT 660

Qy        661 RAVSASCHAFAVKEGRYQGLTSWTLDGEQLIGEISVPLALATVGGATKVLPKSQAAADLL 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 RAVSASCHAFAVKEGRYQGLTSWTLDGEQLIGEISVPLALATVGGATKVLPKSQAAADLL 720

Qy        721 AVTDAKELSRVVAAVGLAQNLAALRALVSEGIQKGHMALQARSLAMTVGATGKEVEAVAQ 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 AVTDAKELSRVVAAVGLAQNLAALRALVSEGIQKGHMALQARSLAMTVGATGKEVEAVAQ 780

Qy        781 QLKRQKTMNQDRAMAILNDLRKQ 803
              |||||||||||||||||||||||
Db        781 QLKRQKTMNQDRAMAILNDLRKQ 803


	
Therefore  Thus, ‘926  obvious over claim 1.

Next  the ‘926 teaches the  amino acid sequence SEQ ID NO:10 (MvaS) which has 100 % sequence identity to instant claim 1’s SEQ ID NO:2 ; the HMGS enzyme of instant application and see sequence alignment  below wherein gene MvaS encoding  3-hydroxy-3-methylglutaryl-CoA (HMG-CoA) synthase ( HMGS).






Sequence alignment   of SEQ ID NO: 2 of instant  application







RESULT 8
US-14-091-449-10
; Sequence 10, Application US/14091449
; Publication No. US20140234926A1
; GENERAL INFORMATION
;  APPLICANT: Beck, Zachary Q
;  APPLICANT:Cervin, Marguerite A

;  APPLICANT:Diner, Bruce A
;  APPLICANT:Fan, Janine
;  APPLICANT:Peres, Caroline M
;  APPLICANT:Sanford, Karl J
;  APPLICANT:Scotcher, Miles C
;  APPLICANT:Wells, Derek H
;  APPLICANT:Whited, Gregory M
;  TITLE OF INVENTION: RECOMBINANT ANAEROBIC ACETOGENIC BACTERIA FOR PRODUCTION OF
;  TITLE OF INVENTION:ISOPRENE AND/OR INDUSTRIAL BIO-PRODUCTS USING SYNTHESIS GAS
;  FILE REFERENCE: CL6157
;  CURRENT APPLICATION NUMBER: US/14/091,449
;  CURRENT FILING DATE: 2013-11-27
;  NUMBER OF SEQ ID NOS: 62
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 10
;  LENGTH: 383
;  TYPE: PRT
;  ORGANISM: Enterococcus faecalis
US-14-091-449-10

  Query Match             100.0%;  Score 1947;  DB 13;  Length 383;
  Best Local Similarity   100.0%;  
  Matches  383;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTIGIDKISFFVPPYYIDMTALAEARNVDPGKFHIGIGQDQMAVNPISQDIVTFAANAAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTIGIDKISFFVPPYYIDMTALAEARNVDPGKFHIGIGQDQMAVNPISQDIVTFAANAAE 60

Qy         61 AILTKEDKEAIDMVIVGTESSIDESKAAAVVLHRLMGIQPFARSFEIKEACYGATAGLQL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AILTKEDKEAIDMVIVGTESSIDESKAAAVVLHRLMGIQPFARSFEIKEACYGATAGLQL 120

Qy        121 AKNHVALHPDKKVLVVAADIAKYGLNSGGEPTQGAGAVAMLVASEPRILALKEDNVMLTQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AKNHVALHPDKKVLVVAADIAKYGLNSGGEPTQGAGAVAMLVASEPRILALKEDNVMLTQ 180

Qy        181 DIYDFWRPTGHPYPMVDGPLSNETYIQSFAQVWDEHKKRTGLDFADYDALAFHIPYTKMG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DIYDFWRPTGHPYPMVDGPLSNETYIQSFAQVWDEHKKRTGLDFADYDALAFHIPYTKMG 240

Qy        241 KKALLAKISDQTEAEQERILARYEESIVYSRRVGNLYTGSLYLGLISLLENATTLTAGNQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KKALLAKISDQTEAEQERILARYEESIVYSRRVGNLYTGSLYLGLISLLENATTLTAGNQ 300


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 IGLFSYGSGAVAEFFTGELVAGYQNHLQKETHLALLDNRTELSIAEYEAMFAETLDTDID 360

Qy        361 QTLEDELKYSISAINNTVRSYRN 383
              |||||||||||||||||||||||
Db        361 QTLEDELKYSISAINNTVRSYRN 383

  


	Since  ‘926  discloses said genetically engineer bacterial  expressing heterologous nucleic acid comprise coding regions of mvaE and mvaS ( see claim 15 of ‘926), ‘926 is obvious over claim 54.
Also, ‘926 discloses using genetically engineered bacterial cell to produces isoprene (see [0009], ‘926); the engineered cell expresses isoprene synthase (IspS) (see [0021], ‘296) a hydrocarbon from  feedstocks  like petroleum, natural gas ( see para 0068) or syngas obtained from municipal solid waste( para 0372).  Therefore  obvious over claims 2 and 5.

Also, ‘926 discloses  the MVA pathway polypeptide is a polypeptide from Enterococcus faecalis ( see para 0168), obvious over applicants claim 7.
Also, ‘926 discloses the cells of claim 1, wherein the heterologous nucleic acids are present on a plasmid comprising a gram positive origin of replication isolated from a plasmid isolated from Clostridium butyricum or from a plasmid isolated from Clostridium botulinum obvious over  claim 32.
Moreover  ‘926 discloses    the 
However  ‘926 does not expressly teach the genetically engineered host being selected from non-pathogenic members of the genera Ralstonia, Wausteria, Cupriavidus, Alcaligenes, Burkholderiain Cupriavidus necator (amended claim 1). 
It is well-known in the prior art to use  non-pathogenic members of the genera bacteria such as, o alcaligenes  for the production of isoprene ( see US20160002672 ( denote as “672) and US20120164711 ( denote as ‘711). 
 “672  disclose   Recombinant cells capable of producing isoprene, wherein the cells comprise (i) a nucleic acid encoding a polypeptide having phosphomevalonate decarboxylase activity, (ii) a nucleic acid encoding a polypeptide having isopentenyl kinase activity, (iii) one or more nucleic acids encoding one or more polypeptides of the MVA pathway, and (iv) a heterologous nucleic acid encoding an isoprene synthase polypeptide, wherein culturing of said recombinant cells provides for the production of isoprene wherein the  cell is belong to non-pathogenic members of the genera alcaligenes ( see claim 32).
‘711 disclose A recombinant cell capable of producing isoprene, the cell transformed with: (i) a nucleic acid encoding a first 1-hydroxy-2-methyl-2-(E)-butenyl 4-diphosphate synthase (IspG) polypeptide of a first species; (ii) a nucleic acid encoding a second IspG polypeptide of a second species, wherein the second species differs from the first species; (iii) a nucleic acid encoding at least one DXP pathway enzyme and (iv) a nucleic acid encoding an isoprene synthase polypeptide, wherein the cell produces isoprene. wherein the  cell is belong to alcaligenes ( see claim 18).
US 20150037860 (‘860) disclose use of  “Cupriavidus’  in the method of production of  the isoprene.  ‘860 teaches that recombinant non-pathogenic host Cupriavidus necator  has been used for enzymatic synthesis of isoprene (see ref claims 1,24 and 26 of ‘860) via anaerobic fermentation ([0133], ‘860); wherein said “Cupriavidus necator” host cell is capable of efficiently utilizing agricultural lignocellulosic source and a crude glycerol stemming in addition to efficient catabolism of syngas [ advantage] (see [0138], lines 1-3; and [0137], lines 1-4; [0142]; and [0147], ‘860) and  also teach  use of petroleum, natural gas as carbon source ( see claim 31). Accordingly, the primary reference ‘926 has taught the method of producing isoprene using the 3-hydroxy-3-methylglutaryl-CoA reductase and the 3-hydroxy-3-methylglutaryl-CoA synthase (see above corresponding discussion), and disclosed that using syngas for biosynthesis of isoprene from “syngas” ([0024], Figure 8; [0024], Figure 24; [0067], lines 1-5; and [0070], last 4 lines,  ‘926)  and that “maximum theoretical mass yield" is the stoichiometrically highest percentage by mass of a carbon source (e.g., syngas) that can be converted to a desired product “isoprene” (see [0087], ‘926). 
Moreover, it has been known in the prior art that (‘640) that  hydrocarbons can be produced from the crude glycerol (see [0011], lines 2-3, ‘640)   or a mixture of glycerol and methanol or ethanol and matter organic non-glycerol (MONG) ( see claim 1) a low cost energy and  other carbon source such as  [advantage] (see [0011], lines 2-3, ‘640) in addition to that  the lignocellulosic-derived feedstock is economic. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine US 20140234926 (‘926),  US 20150037860 (‘860) and US20150140640 (‘640) and  choose and use bacterial cell Cupriavidus necator for production of isoprene or isoprene derivative compound such terpenoid”    useful industrial chemicals  from and because of the above-discussed “advantages” (see above ‘860 and ‘640 teachings) of  Cupriavidus necator strain capable of efficient catabolism of syngas and crude glycerol as taught by ‘860 (see above corresponding discussion ), natural gas,  waste stream, etc. It is noted that ‘860 has disclosed the common subject matter (i.e., isoprene production) of ‘926  in addition ‘926 has taught useful biofuel compound “terpenoid” (see above discussion) are derived from five-carbon “isoprene” [0105], ‘926); and thus, the prior art reference ‘926 and ‘860  in part disclose the common subject matter. One of ordinary skill in the art therefore would have chosen and used Cupriavidus necator as host cell for producing isoprene  which has also been known useful in gasoline and diesel blend (see [0377], lines 7-11, ‘926) and/or producing isoprene-containing compound “terpenoid” which possesses abundance and high energy content (see above corresponding discussion)  from  carbon source like  natural gas, glycerol,  solid waste or derivatives thereof with desired yield and/or efficiency with reasonable expectation of success. 

Argument
Applicants’ argument is considered  Applicant state “
teachings of US20140234926 require acetogenic hosts. See teachings of US20140234926 at, for example, paragraph [0009] as well as the Abstract. Further, US20140234926 does not teach or suggest genetically engineered hosts comprising an exogenous nucleic acid sequence encoding a polypeptide having AACT enzyme activity and an exogenous nucleic acid sequence encoding a polypeptide having HMGR or HMGS enzyme activity. Accordingly, this reference is in no way predictive of results achieved with the instant claimed invention. Secondary references of US20160002672 and US20120164711 fail to remedy deficiencies in US20140234926 with respect to predictability as they are unrelated to non-acetogenic organisms comprising an exogenous nucleic acid sequence encoding a polypeptide having AACT, HMGR or HMGS enzyme activity or AACT and HMGR or HMGS enzyme activity as claimed. Accordingly, as the cited combination of references is in no way predictive of use of a genetically engineered host selected from non-pathogenic members of the genera 

The new  art US 20150037860 (‘860) and US20150140640 (‘640) are used in the present rejection. However prior art US20140234926  along with US 20160002672 (‘672) and US 20120164711 (‘711) are still applied.

Applicants above  argument is considered.    US20140234926 art used in the prior  rejection  indeed did not teach  non-pathogenic members of the genera Ralstonia, Wausteria, Cupriavidus, Alcaligenes, Burkholderia or Pandoraea.   That why the 35 USC 102 rejection is withdrawn. It is well known  in the prior arts (   see US 20160002672 (‘672) )  use of acetogenic and non-acetogenic bacteria ( see claims 32 in ‘672) )  for the production of isoprene from  syngas ( see para 0313 of ‘672). US 20160002672 (‘672)  disclose said host cells expressed with one or more polypeptides of the MVA pathway selected from  enzyme that condenses two molecules of acetyl-CoA to form acetoacetyl-CoA ( see claim 47), HMGA reductase,  HMGA synthase, mevalonate kinase (MVK), phosphomevalonate kinase (PMK)  ( see para 0059). The new art US 20150037860 teach recombinant host Cupriavidus necator  expressing polypeptide of the MVA pathway and has been used for enzymatic synthesis of isoprene (see ref claims 1,24 and 26 of ‘860) via anaerobic fermentation. Both US20140234926 and art US 20150037860  disclosed  using  syngas for biosynthesis of isoprene via using host cell expressing heterologous MVA pathway polypeptides. Since   the art  US20140234926, art US 20150037860  or  US 20160002672  can utilizes  syngas for biosynthesis of isoprene via using host cell expressing heterologous MVA pathway polypeptides, it will be obvious to replace host cell of US20140234926  with  host cell type used in  US 20150037860 or US 20160002672.

 Regarding applicants argument that 

 US20140234926 does not teach or suggest genetically engineered hosts comprising an exogenous nucleic acid sequence encoding a polypeptide having AACT enzyme activity and an exogenous nucleic acid sequence encoding a polypeptide having HMGR or HMGS enzyme activity”

Is not found to be persuasive. As discuss in the rejection of claim 54 above 
US20140234926 (‘926) disclosed genetically engineer bacterial expressing heterologous nucleic acid comprise coding regions of mvaE and mvaS (see claim 15, also page 99). ‘926 teaches the  amino acid sequence SEQ ID NO:8 (MvaE) which has 100 % sequence identity to instant application claim 1’s SEQ ID NO:1 ; the AACT enzyme of instant application ( see sequence alignment  above).  Polypeptide of SEQ ID NO:8 of ‘926 (MvaE) which has 100 % sequence identity to instant application claim 1’s SEQ ID NO:1, would have inherent AACT enzyme activity.
The ‘926 teaches the  amino acid sequence SEQ ID NO:10 (MvaS) which has 100 % sequence identity to instant claim 1’s SEQ ID NO:2 ; the HMGS enzyme of instant application ( see sequence alignment  above).  Polypeptide of SEQ ID NO:10 of ‘926 (MvaE) which has 100 % sequence identity to instant application polypeptide of SEQ ID NO:2 would have inherent  HMGS enzyme activity. 
Moreover    as discussed above  references US 20140234926 (‘926) US 20120164711 (‘711) and US 20150037860 (‘860) and US20150140640 (‘640) disclose  

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims  1-2, 5, 7, 32-33 and 54  of instant application are  provisionally  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over  one or more of claims  1-65 of the US20170145441.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  a genome-integrated synthetic operon encoding one or more of the enzymes of the upper MVA pathway variant of MvaE (SEQ ID NO: 9  in US20170145441 and SEQ ID NO: 1, herein). 
Claims  1-2, 5, 7, 32-33 herein and claims  of US20170145441 are directed to genetically engineered host  cell comprising a genome-integrated synthetic operon encoding one or more of the enzymes of the upper MVA pathway variant of MvaE SEQ ID NO: 1  and   claims  of US20170145441  are directed to genetically engineered host  cell comprising a genome-integrated synthetic operon encoding one or more of the enzymes of the upper MVA pathway variant of MvaE  of SEQ ID NO: 9. The portion of the specification of the US20170145441 that supports the recited genetically engineered host  cell comprising a genome-integrated synthetic operon encoding one or more of the enzymes of the upper MVA pathway variant of MvaE  of SEQ ID NO: 9 would anticipate claim Claims  1-2, 5, 7, 32-33, 54 herein. Since TD submission did not occur, the rejection remain.
Argument
TD is required because it is obvious  to use  genome integrated synthetic operon encoding one or more of the enzymes of the upper MVA pathway variant of MvaE (SEQ ID NO:9 in US20170145441 and SEQ ID NO:1, because such use is known in the prior art as disclose in the 103 rejection above.



Conclusion
Claims  1-2, 5, 7, 32-33 and 54 are rejected.  No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652